Citation Nr: 1008075	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  08-13 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel



INTRODUCTION

The Veteran served on active duty from October 1951 to March 
1954.  His separation documents show he was awarded the 
Purple Heart Medal with one oak leaf cluster and the Combat 
Infantryman Badge.  He died in May 2007, and the appellant is 
his surviving spouse.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).

In her substantive appeal, the appellant raised the issue of 
entitlement to Dependency and Indemnity Compensation under 38 
U.S.C.A. § 1318.  This issue has not yet been adjudicated and 
is referred to the RO for action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran died in May 2007 at the age of 76.  The 
Certificate of Death reported the cause of death as anoxic 
encephalopathy due to cardio-pulmonary arrest due to an 
unknown cause.  The appellant claims that the cause of the 
Veteran's death was related to his active military service or 
the secondary result of his service-connected disabilities.  
Specifically, she argues that the heart condition that caused 
his anoxic encephalopathy is the result of a myocardial 
infarction that the Veteran sustained during active service.  
In the alternative, she argues that scar tissue resulting 
from the service-connected shell fragment wound (SFW) to the 
neck prohibited emergency personnel from intubating the 
Veteran on the scene, and that this caused the anoxic 
encephalopathy.  

The Veteran's service treatment records show that in January 
1953 he sustained penetrating SFWs in Korea from an enemy 
mortar to the right side of his neck and face, left nose, 
left eye, and left thumb.  Entries show that the missile 
entered the left side of his nose and exited the right side 
of his neck.  He was noted to have difficulty swallowing in 
February 1953.

In March 1953, the Veteran underwent surgery to repair the 
residual of the wound to his left eye.  During the surgery, 
he was thought to have sustained a myocardial infarction 
following a blood pressure reaction.  Subsequent review of 
the records in July 1953 showed that he had experienced a 
severe period of paroxysmal hypertension with levels to as 
high as 250 over 140 during a period of approximately 20 to 
30 minutes with a period of anoxia due to apnea with assisted 
respirations for a similar period of time.  Pulmonary edema 
was found postoperatively.  The initial electrocardiogram 
(EKG) was normal, but seriel tracings repeated daily for 
about 20 days illustrated very definite myocardial injury.  
EKG results then returned to normal.  The physician stated 
that physical examination was essentially normal without 
evidence of premature arteriosclerosis as manifested by 
funduscopic visualization and EKG.  The physician opined the 
findings were best interpreted as showing a period of intra-
mural myocardial disease, acute in nature, and accompanied by 
no other evidence of illness except some elevation of the 
sedimentation rate.  Infarction of myocardium, acute, 
secondary to unusually severe cardiovascular respiratory 
stress was diagnosed.  In November 1953, a cardiologist 
analyzed the case and determined that it was entirely 
plausible that myocardial ischemia occurred secondary to the 
hypotensive, apneic state, anoxia being the common 
denominator.  However, there was no evidence of actual 
necrosis.  The cardiologist found no evidence of heart 
disease and opined that the Veteran did not have coronary 
atherosclerosis.  In January 1954, further evaluation was 
determined to demonstrate that there had been no real 
evidence of a myocardial infarction, and that the acute 
episode interpreted as such was actually the result of an 
overdosage of epinephrine.  

Private treatment records show that, just prior to the 
Veteran's death, he was at his job, apparently in good 
health.  He was later found apparently unconscious in a 
parking lot by a bystander who called emergency medical 
services (EMS).  EMS found the Veteran to be unresponsive and 
apneic on their arrival, and were unable to intubate him.  It 
is not known how long he was there before EMS arrived.

It is noted that the appellant attested, in a February 2009 
statement, that the Veteran had problems swallowing 
throughout the thirty years they were married.  Specifically, 
she stated that he constantly choked when trying to drink a 
beverage.

At the time of the Veteran's death, service connection was in 
effect for residuals scars of SFW to the right side of the 
neck; residual scar to the left nasal orbital area; residual 
scars of SFW to the right leg with retained foreign body; 
residual scars of SFW to the right shoulder with retained 
foreign body; and residual scars, left hand and chest.  

As above discussed, service treatment records document the 
Veteran sustained SFWs during active service, including to 
the right side of his neck and face, and that he was 
diagnosed with infarction of the myocardium secondary to 
unusually severe cardiovascular respiratory stress during 
surgery to repair these wounds.  The death certificate shows 
that the Veteran died of anoxic encephalopathy due to cardio-
pulmonary arrest due to an unknown cause.  Private treatment 
records show that EMS was unable to intubate the Veteran at 
the scene.

Remand is therefore required in this case to determine if the 
cause of the Veteran's death is any way related to his 
service-connected disabilities or to his active service or 
any incident thereof.  See McClendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant an opportunity 
to identify any VA and non-VA health care 
providers who treated the Veteran prior 
to his death.  

2.  Obtain any additional VA and non-VA 
treatment records identified by the 
appellant.  Perform all follow-up 
indicated and document negative 
responses.

3.  Thereafter, refer the claims file for 
VA examination for review to determine 
whether the Veteran's death has any 
relationship to his active service or to 
his service-connected disabilities.  The 
claims folder must be reviewed by the 
examiner in conjunction with the 
examination for review.  In light of any 
newly medical evidence obtained, and 
following a review of the service and 
post service medical records, as well as 
the appellant's statements, the examiner 
must state whether the Veteran's death by 
anoxic encephalopathy due to acrio-
pulmonary arrest due to an unknown cause 
was in any way the result of his active 
service or any incident therein, 
including the March 1953 surgery that 
resulted in what was diagnosed, at least 
initially, as infarction of myocardium, 
acute, secondary to unusually severe 
cardiovascular respiratory stress; or, in 
the alternative, that his service-
connected disabilities contributed 
substantially or materially to cause his 
death.  A complete rationale must be 
provided for all opinions expressed.  If 
the requested opinions cannot be made 
without resort to speculation, the 
examiner must state this and specifically 
explain why an opinion cannot be provided 
without resort to speculation.  The 
reports prepared must be typed.

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, the RO must 
readjudicate the appellant's claim for 
service connection for the cause of the 
Veteran's death with application of all 
appropriate laws and regulations, 
including appropriate consideration of 
lay witness statements, and consideration 
of any additional information obtained as 
a result of this remand.  If the issues 
on appeal remain denied, a supplemental 
statement of the case must be provided to 
the Veteran and his representative, and 
they must be provided an opportunity to 
respond.  Thereafter, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


